Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed on April 5, 2021, the applicant has submitted an amendment under a the After Final Consideration Pilot Program 2.0 filed on May 19, 2021; amending claim 21; adding new dependent claim 26; and arguing to traverse the prior art rejection of claims 1-2, 8-15 and 19-24.
Response to Arguments
Applicant’s arguments, see pages 13-15 of the remarks, filed May 19, 2021, with respect to independent claims 1, 15 and 21 (now amended) have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of independent claims 1, 15 and 21 has been withdrawn. 
Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: as applicant properly points out on pages 13-15 of the remarks filed on May 19, 2021, that the reference to Xu, et al. do not disclose registering the object in the forward projection to at least one acquired projection having the object therein; modifying the at least one acquired projection to a representation of the registered object; and generating the image reconstruction based on the modified at least one acquired projection as defined by independent claim 1; and registering the object in the created forward projection to at least one acquired projection of the subject having the object therein; modifying the at least one acquired projection of the subject based on a representation of the registered object in the created forward projection; generating the reconstructed image of the ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665